DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 24, drawn to an electrode material, electrode, and battery, classified in H01M 4/48.
II. Claims 14-23, drawn to a method of making an anode material, classified in H01M 10/0525.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of Group II may be utilized to make a different electrode material that that of Group I, such as an electrode material utilizing a different type/structure of carbon (having different peaks, structural features, etc.), and not just the turbostratic carbon having the D, G, and 2D peaks as set forth in the claim.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of Groups I and II are classified in different areas.  Each of Groups I and II are drawn toward different and distinct types of inventions, with Group I drawn towards a product/electrode material and Group II drawn towards a method of making a product.  Further, since each is classified in different areas that don’t necessarily overlap, a complete classification search for each Group would require a distinct search for each Group.  Further still, a search for the method operations of Group II will not necessarily return search results for the structural features of the electrode materials (carbon included) of Group I and therefore a serious search burden would exist if restriction was not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation (conducted by Examiner Matthew Merkling, AU 1725) with Leon Radomsky, #43,445, on 8/3/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13 and 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 24 each recite the limitation "the surface of the primary particle" in line 4.  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of this office action, “the surface of the primary particle” will be interpreted as “a surface of the primary particle”.  Further, claims 2-14 are rejected since they depend from claim 1.

Claim 6 recites the limitation "the total weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the total weight” will be interpreted as “a total weight”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0322606) in view of Habibi et al. (“Fast synthesis of turbostratic carbon thin coating by cathodic plasma electrolysis”).
Regarding claims 1-4 and 24, Lee et al. discloses in Figs 1-6, an electrode material ([0078], [0089]) for a lithium ion secondary battery ([0089]-[0091]), the electrode material comprising composite particles ([0078]), thermally disproportionated (heated above 600C, [0078]), metal doped / metalized ([0078]-[0079]) comprising SiO ([0078]), each composite particle ([0078]) comprising:  a primary particle comprising an electrochemically active material ([0078]); and an envelope ([0078]) disposed on a surface of the primary particle ([0078]), the envelope comprising carbon ([0078]).
Lee et al. does not explicitly disclose the carbon is turbostratic carbon having a Raman spectrum having D, G, 2D peaks and wave numbers and respective ratios as set forth in the claims.
Habibi et al. discloses a turbostratic carbon thin coating (Title, Abstract) having D band peak at 1335 cm-1, G band peak at 1585 cm-1, 2D peak at 2669 cm-1, Id/Ig = 0.74, I2D/Ig = 0.6, I2D = 2669 cm-1 (all values in §3 / Table 1).  This configuration enhances physical / mechanical properties of the coating as well as enhances the structure and adhesion of the carbon coating (§1 Introduction, §4 Conclusions).
Habibi et al. and Lee et al. are analogous since both deal in the same field of endeavor, namely, thin carbon coatings.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the turbostratic carbon material having the d/g properties as disclosed by Habibi et al. into the carbon coating of Lee et al. to enhance physical and mechanical properties of the coating as well as to enhance the structure and adhesion properties of the carbon coating, thereby enhancing overall performance of the composite material and battery of Lee et al.
Further, although Habibi et al. (and thus the envisaged combination of Lee et al. and Habibi et al.) does not explicitly teach that the exact wave number value for D and G as set forth in the claim, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of filing the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 6, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the primary particles comprise at least 50 wt% of a total weight of the composite particles ([0078], 5.3 wt% carbon, remainder SiO).

Regarding claim 7, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the composite particles have an avg particle size of from about 1 – 15 microns ([0078], 5 microns + 40 nm total size)

Regarding claim 8, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the envelope covers about 100% of the surface ([0078]) of each primary particle ([0078]).

Regarding claim 9, modified Lee et al. discloses an electrode ([0089]) comprising:  the electrode material as set forth above ([0078], [0089]); and a binder ([0089]).

Regarding claim 10, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the binder comprises SBR/CMC ([0089]).

Regarding claim 11, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses a conductive additive comprising carbon black ([0089]).

Regarding claim 12, modified Lee et al. discloses a lithium secondary battery ([0089]-[0091]) comprising:  an anode ([0089]) comprising the electrode ([0078], [0089]) as set forth above; a cathode ([0090]); a casing ([0091]) housing the anode and cathode ([0089]-[0091]); and an electrolyte ([0090]-[0091]) disposed between the anode and cathode ([0089]-[0091]).

Regarding claim 13, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the battery has all of the materials as set forth above in the respective structures as set forth above, and is therefore substantially similar to the aforementioned claimed battery.  As such, the claimed properties (“a first cycle coulombic efficiency of at least 78%...”) will inherently display the recited properties.  See MPEP 2112.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0322606) in view of Habibi et al. (“Fast synthesis of turbostratic carbon thin coating by cathodic plasma electrolysis”) as applied to claim 1 above, and further in view of Sonobe et al. (US 2015/0132644).

Regarding claim 5, modified Lee et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the SiO particles are thermally disproportionated at a temp of 1050 – 1150 C.
Sonobe et al. discloses a negative electrode material for a secondary battery ([0001]) including heating SiOx to 1050 – 1100 C ([0078]).  This configuration enhances the disproportionation of the SiOx, resulting in enhanced cycle characterstics and structural properties, enhancing overall battery performance ([0077], [0078], [0003]).
Sonobe et al. and Lee et al. are analogous since both deal in the same field of endeavor, namely, SiO electrode materials for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the heating disclosed by Sonobe et al. into the SiO composite material disclosed by Lee et al. to enhance structural properties and cycle characteristics of the battery, thereby enhancing overall battery performance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 24 of copending Application No. 16/876,915 in view of Sonobe et al. (US 2015/0132644).

Regarding claims 1-12 and 24, co-pending application no. ‘915 anticipates all of the limitations of the instant claims but does not explicitly disclose disclose the SiO particles are thermally disproportionated / doped / metalized at a temp of 1050 – 1150 C.
Sonobe et al. discloses a negative electrode material for a secondary battery ([0001]) including heating SiOx to 1050 – 1100 C ([0078]).  This configuration enhances the disproportionation of the SiOx, resulting in enhanced cycle characterstics and structural properties, enhancing overall battery performance ([0077], [0078], [0003]).
Sonobe et al. and co-pending application no. ‘915 are analogous since both deal in the same field of endeavor, namely, SiO electrode materials for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the heating disclosed by Sonobe et al. into the SiO composite material disclosed by co-pending application no. ‘915 to enhance structural properties and cycle characteristics of the battery, thereby enhancing overall battery performance.

This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725